Name: Commission Regulation (EEC) No 3668/89 of 7 December 1989 re-establishing the levying of customs duties on nuts, of iron or steel, falling within CN codes 7318 16 30, 7318 16 91 and 7318 16 99, originating in Singapore, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply
 Type: Regulation
 Subject Matter: tariff policy;  iron, steel and other metal industries;  Asia and Oceania
 Date Published: nan

 No L 358/20 Official Journal of the European Communities 8 . 12. 89 COMMISSION REGULATION (EEC) No 3668/89 of 7 December 1989 re-establishing the levying of customs duties on nuts, of iron or steel, falling within CN codes 7318 16 30, 7318 16 91 and 7318 16 99, originating in Singapore, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4257/88 apply Whereas, in the case of nuts, of iron or steel, falling within CN codes 7318 16 30, 7318 16 91 and 7318 16 99, the reference base is fixed at ECU 3 886 060 ; whereas, on 10 July 1989, imports of these products into the Community originating in Singapore reached the reference base in question after being charged there ­ against ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; Whereas, therefore, customs duties in respect of the products in question must be re-established against Singapore, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4257/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 4257/88 , duties on certain products originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall, as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 14 : HAS ADOPTED THIS REGULATION : Article 1 Whereas, as provided for in Article 14, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, equal to 6 % of the total importations into the Community, originating from third countries in 1987 ; As from 11 December 1989, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 4257/88 , shall be re-established on imports into the Community of the following products originating in Singapore : CN code Description 7318 16   Nuts : 7318 16 10    Turned from bars, rods, profiles, or wire, of solid section, of a hole diameter not exceeding : 6 mm    Other : 7318 16 30     Of stainless steel     Other : 7318 16 50      Self-locking nuts      Other, with an inside diameter : 7318 1691 ______ Not exceeding 12 mm 7318 16 99       Exceeding 12 mm (') OJ No L 375, 31 . 12. 1988, p. 1 . 8 . 12. 89 Official Journal of the European Communities No L 358/21 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1989 . For the Commission Christiane SCRIVENER Member of the Commission